Citation Nr: 0530703	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  01-10 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a chronic pulmonary 
disorder.  

2.  Entitlement to an increased disability rating for chronic 
sinusitis, with rhinitis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2000 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

In this rating decision, the RO denied the claim of 
entitlement to service connection for a pulmonary disorder, 
including asbestosis, and denied the claim of entitlement to 
an increased rating for chronic sinusitis, with rhinitis, 
evaluated as 10 percent disabling from September 1949.  

These issues were previously before the Board.  In September 
2003, the Board remanded the issues for further development.  
The requested development has been accomplished.  

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate the claim of entitlement to an 
increased rating for chronic sinusitis, with rhinitis.  

2.  The veteran's sinusitis is not presently manifested by 
three or more incapacitating episodes per year of sinusitis, 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

3.  The veteran's rhinitis is not manifested by polyps.  


CONCLUSION OF LAW

The criteria for an increased rating for sinusitis with 
rhinitis, evaluated as 10 percent disabling, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 
C.F.R. § 4.1, 4.2, 4.7, 4.20, 4.97, Diagnostic Codes 6513-
6522 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with sections 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, because an initial AOJ adjudication already occurred.  

For the reasons discussed below, the veteran is not 
prejudiced by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In August 1999, VA received the veteran's claim of 
entitlement to an increased rating for chronic sinusitis, 
with rhinitis, evaluated as 10 percent disabling.  The RO's 
decision was issued prior to the enactment of VCAA.  By 
rating decision, dated in January 2000, the RO denied the 
claim of entitlement to increased service connected benefits 
and continued the 10 percent disability rating for chronic 
sinusitis/rhinitis.  

Upon receiving proper notification of the RO's unfavorable 
decision, the veteran timely filed a Notice of Disagreement.  
A Statement of the Case was issued in November 2001.  
Thereafter, the veteran perfected his appeal before the 
Board.  In a February 2002 correspondence, the Board 
requested additional development of the veteran's case.  

By correspondence, dated in June 2002, the veteran received 
notice of the requirements of VCAA.  He was advised of the 
information needed to substantiate the claim; the efforts VA 
would make to assist him in the appeals process; and the 
information that the veteran could submit to help 
substantiate the claim.  

In September 2003, the Board remanded the claims for further 
development.  In March, May, and June 2004, the veteran 
received additional correspondences in accordance with the 
requirements of VCAA.  A Supplemental Statement of the Case 
was issued in March 2005.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim currently on appeal.  Therefore, the 
Board is satisfied that the evidence of record is sufficient 
upon which to make a decision on the issue presented, and 
VA's duty to assist the veteran in the development of the 
claims has been satisfied.  

Factual Background

In October 1945, the veteran was discharged from service.  At 
discharge, service medical records showed that the veteran 
had a history of sinus trouble.  Upon receiving the veteran's 
claim of entitlement to service connection for a sinus 
condition, the RO, in March 1950, granted the claim and 
assigned a 10 percent disability rating, effective September 
1949.  The veteran did not appeal the decision.  Thereafter, 
in August 1999, the veteran filed a claim of entitlement to 
service connection for an increased rating for the 
disability.  

The VA treatment records, with dates beginning in November 
1998, showed that the veteran complained of sinus congestion, 
a productive cough of clear to yellow septum, and frequent 
sneezing during the night.  The electrocardiogram (EKG) 
showed that the veteran had a normal sinus rhythm.  

The veteran underwent VA examination of the disability twice 
in October 1999.  On the first VA examination the veteran 
related that during service he developed a running nose and 
post-nasal drainage and occasional headaches in 1943.  

On physical examination the veteran had a deviated nasal 
septum to the left side.  There was a large septal crest on 
the left side and also chronic inflammatory changes of the 
septal and turbinate mucosa.  Evaluation of the throat showed 
that he experienced increased post-nasal drainage.  The 
impression was deviated nasal septum; chronic rhinitis; 
chronic sinusitis; and post-nasal drainage.  

During the second October 1999 VA examination, the veteran 
related that he developed chronic sinusitis with purulent 
sinus drainage, which was treated with antibiotics, three to 
four times per year.  Aggravation of the asthma requiring a 
prednisone taper at least two to three times per year was 
associated with purulent post-nasal drainage.  

His medications included albuterol, two inhalations, 4 times 
per day; Vanceril, 2 inhalations, four times per day; 
Vancenase, which he took somewhat haphazardly, averaging 2 
per week; Allegra 60 milligrams, once per day; theophylline, 
200 milligrams once per day; and he was also using a 
nebulizer, with albuterol, 3 to 4 times per day.  He produced 
variable sputum daily that averaged an amount of 1/4 to 1/2 cup 
per day.  On examination, the veteran's nasal passages were 
somewhat engorged on the right.  The diagnosis was recurrent 
sinusitis by history; chronic asthmatic bronchitis; and 
chronic obstructive pulmonary disease.  

In August 2001 statement, the veteran indicated that he 
required antibiotics at least four times since the beginning 
of the year.  

The X-ray study from Marlborough Hospital, dated in October 
2001, revealed that minimal mucoperiosteal reaction was seen 
at the floor of the maxillary sinuses, bilaterally, although 
worse on the left side.  Frontal sinuses were clear; 
mucoperiosteal reaction was noted at the posterior ethmoid 
air cells on the right side; the sphenoid sinuses were clear; 
nasal septum was deviated towards the left; and turbinates 
were unremarkable.  The impression was chronic sinusitis 
disease.  

A non-VA examination from D.J.M., MD, dated in October 2001, 
revealed the veteran's complaints of copious post-nasal 
rhinorrhea, mild hoarseness of the voice, and a tendency to 
loose his voice when he talked to much; however, he denied 
headaches.  He developed occasional watery rhinorrhea, and he 
experienced cough and sneezing bouts with exposure to 
cigarette smoke and engaging in activities such as mowing the 
lawn.  A review of the ears, nose, and throat (ENT) showed no 
sinus tenderness, moderate to severe swelling of nasal 
turbinates; moderate edema of mucosa; and pale mucosa.  

The impression was perennial allergic rhinitis--mixed 
rhinitis, allergic conjunctivitis, and COPD with bronchial 
asthma.  It was recommended that the veteran avoid dust and 
mold; take prednisone; and consider Combivent, Astelin, and 
Advair.  

An examination report from D.J.M., MD, dated in November 
2001, showed that the veteran suffered from respiratory 
problems.  He reported that he had to breathe through the 
mouth as a result of the sinus condition, and he denied 
headaches, but related that he experienced copious post-nasal 
rhinorrhea.  

The ENT examination revealed moderately swollen nasal 
turbinates with edematous pale mucosa.  The oropharynx was 
erythematous.  A computerized tomography (CT) scan of the 
paranasal sinuses showed chronic sinusitis of both maxillary 
and right ethmoid.  The impression noted that the veteran 
suffered from severe  respiratory and allergy conditions.  
The following conditions were listed in conjunction with the 
impression: perennial allergic rhinitis and mixed rhinitis; 
allergic conjunctivitis; chronic sinusitis, often associated 
with perennial allergic rhinitis; and COPD, with bronchial 
asthma.  

The VA treatment records, dated through April 2002, summarily 
showed that the veteran was seen for allergic rhinitis, 
allergies, and respiratory conditions, including upper 
respiratory infection.  The treatment records noted that the 
veteran had chronic asthma and allergy problems, exacerbated 
by cough that was productive of yellow and gray sputum.  The 
assessment was chronic exacerbation of allergies and 
sinusitis due to a cough.  

The VA treatment records dated, through April 2002, also 
revealed that the veteran was treated with antibiotics for 
respiratory problems, which primarily included upper 
respiratory infections and asthma

Treatment records from C.R., M.D., Ph.D, received in October 
2002, showed complaints of chronic cough.  The X-ray studies 
showed that there were no air fluid levels seen; there was 
some mild soft tissue swelling seen in the lateral aspects of 
the maxillary sinuses that could be consistent with an 
element of chronic sinusitis.  There was no bony expansion or 
erosion.  The impression noted that there was a question  of 
an element of chronic sinusitis without evidence of acute 
sinusitis.  

In a statement, received in October 2002, the veteran 
indicated that in the year 2001, he took antibiotics 6 times, 
and in 2002 he took antibiotics 3 times.  

The VA treatment records, dated in November 2003, showed that 
the veteran complained of nasal congestion; postnasal drip; 
and a cough, with yellow sputum.  The assessment was acute 
exacerbation of chronic sinusitis.  The veteran was treated 
with Gatifloxacin.  

A VA Otolaryngology Consult Report, dated in November 2003, 
showed that the veteran developed a cold approximately 6 
weeks ago, and had persistent symptoms of drainage and yellow 
rhinorrhea, swollen eyelids, and malaise.  He had a cough 
from the post-nasal drip.  On examination, there were no 
lesions noted; a nasal endoscopy showed congested membranes; 
and there were no polyps.  The impression was acute 
rhinosinusitis.  

Summarily, the VA treatment records, dated through December 
2003, showed that the veteran was treated for complaints of 
nasal congestion and that he suffered from chronic sinusitis 
with frequent sinus infections.  The records primarily 
pertained to other conditions of the respiratory system.  

The March 2004 VA treatment record showed that on evaluation 
of the ENT, there was no ear pain, aches, drainage, or sore 
throat.  Evaluation of the veteran's head and neck revealed 
no evidence of sinus tenderness over the maxillary sinuses; 
the pharynx was clear; there was some redness of the nasal 
mucosa with some edema noted.  The record however, as well as 
the assessment offered, primarily pertained to other 
conditions of the respiratory system.  

In a statement, received in March 2004, the veteran agued 
that he was treated with Benadryl to prevent symptoms of 
post-nasal drip as a result of sinusitis.  

On VA examination, dated in June 2004, it was noted that the 
claims file was reviewed, including the past medical records, 
at the time of the veteran's visit.  The examination report 
indicated that the veteran complained of daily post-nasal 
drip that fluctuated in color, from a clear white color to a 
thick yellow or grey color.  He typically experienced four to 
five episodes of sinusitis per year, as manifested by 
periorbital pressure, bilateral cheek pressure, nasal 
congestion, and thick post-nasal drip.  On average, he 
required four to five courses of antibiotics per year, and 
related that the most recent was in April or May 2004.  

In between the episodes referenced above, the veteran 
maintained that he developed mild nasal congestion, which was 
bilateral, posterior, and alternating.  He reported a normal 
sense of smell.  The veteran did not have a history of nose 
trauma or nasal surgery.  He reported frequent sneezing and 
occasional nasal itching; at times he felt throat discomfort, 
with a feeling of throat closure, with flare-up of the post-
nasal drip.  

The veteran underwent allergy testing approximately six years 
ago and was noted as having multiple allergies.  His symptoms 
were described as perennial and without seasonal variation.  
It was noted that the veteran suffered from asthma and was on 
steroid nasal sprays.  

On physical examination, there were no findings of sinus 
tenderness or facial swelling, and there was no proptoses 
found.  There was moderately severe left septal deviation; on 
nasal endoscopy, there was large left septal spur; there were 
no findings of pus or polyps in the middle meatus or 
sphenoethmoid recess on either side; there was no 
nasopharyngeal fullness or mass; and there was no oral cavity 
throat adhesions.  

The diagnosis was recurrent acute sinusitis; chronic 
rhinitis, with allergic component; and septal deviation.  It 
was noted that the veteran developed an allergic component to 
his symptoms.  He suffered from asthma, and therefore, the 
examiner opined that the veteran suffered from rhinosinusitis 
with asthma, possibly of a allergic element or component.  

The examiner noted that, during the examination, there was no 
evidence of acute sinusitis.  The nasal congestion and 
obstruction was caused by a combination of rhinitis, which 
resulted in hypertrophy, as well as the septal deviation.  


Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran 's disability in 
reaching its decision.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

Disabilities of the respiratory system are rated under 38 
C.F.R. § 4.97 (2004).  The following criteria are used to 
rate diseases of the nose and throat:



General Rating Formula for Sinusitis (DC's 6510 through 
6514):
Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries
5
0
Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting
3
0
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting
1
0
Detected by X-ray only
0
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

6510      Sinusitis, pansinusitis, chronic.
 
6511      Sinusitis, ethmoid, chronic.
 
6512      Sinusitis, frontal, chronic.
 
6513      Sinusitis, maxillary, chronic.
 
6514      Sinusitis, sphenoid, chronic.


652
2
Allergic or vasomotor rhinitis:
Ratin
g

With polyps
30

Without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or 
complete obstruction on one side
10

See 38 C.F.R. § 4.97, Diagnostic Code 6513-6522 (2004).  

Analysis

The veteran was initially awarded service connection for a 
sinus condition in March 1950, evaluated as 10 percent 
disabling, effective from September 1949.  He did not appeal 
that decision.  In August 1999, he effectively indicated that 
the sinus condition worsened.  The RO denied the August 1999 
claim of entitlement to an increased disability rating for 
sinusitis, with rhinitis, and continued the 10 percent 
disability rating.  

The veteran's sinus condition has been rated under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6513-6522.  Where the particular 
disability for which the veteran has been service connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  (38 C.F.R. § 4.27 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned).  

The evidence submitted in connection with the August 1999 
claim, and thereafter, summarily showed complaints of sinus 
congestion, productive cough of clear to yellow septum, and 
post-nasal drainage.  

On VA examinations, dated in October 1999,  the veteran 
related that he had chronic sinusitis with purulent sinus 
drainage that was treated with antibiotics approximately 3 to 
4 times per year.  On physical examination of the throat, 
increased nasal drainage was shown.  There were no complaints 
of headaches or pain.  

In the August 2001 statement, the veteran indicated that he 
required antibiotics at least four times since the beginning 
of the year.  In a statement, received in October 2002, the 
veteran indicated that in 2001, he took antibiotics 6 times 
and in 2002,  he took antibiotics 3 times.  

The VA treatment records dated through April 2002 primarily 
showed treatment for other conditions of the respiratory 
system.  It appears that the veteran was treated with 
antibiotics for respiratory problems, which primarily 
included upper respiratory infections and asthma.  

On VA examination, dated in June 2004, the veteran reported 
that on average, he required four to five courses of 
antibiotics per year, and that the most recent incident was 
in April or May 2004.  There were no findings of pus or 
polyps.  

Based on the foregoing summary of the evidence, while the 
medical records showed extensive notation pertaining to 
chronic sinusitis and rhinitis, contrary to the veteran's 
contentions, there is no medical documentation of 
incapacitating episodes of sinusitis that would allow the 
Board to consider their frequency as a basis for an increase.  

Stated in more detail, the medical record does not show that 
the veteran experienced three or more incapacitating episodes 
per year that required prolonged antibiotic treatment.  As a 
reminder, an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  

The medical record indicates that the veteran has had 
episodes of sinusitis; however, the medical record is 
negative for complaints of headaches, pain, and purulent 
discharge or crusting associated with the episodes of 
sinusitis.  Therefore, it has not been established that the 
veteran experienced incapacitating episodes of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

The Board also considered whether the veteran is entitled to 
a higher rating under any other applicable Diagnostic Codes.  
Under Diagnostic Code 6522, a 30 percent rating is warranted 
for allergic or vasomotor rhinitis with polyps.  During the 
examination, dated in June 2004, there were no findings of 
polyps.  Therefore, a higher rating is not warranted under 
Diagnostic Code 6522.  

The facts of the veteran's case do not warrant assignment of 
a different Diagnostic Code, as the veteran's disability 
picture more closely resembles the criteria set forth for the 
10 percent evaluation under Diagnostic Codes 6522-6513.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Extraschedular Rating

The record is negative for evidence of interference with 
employment or frequent periods of hospitalization.  

The assignment of an extraschedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's sinusitis, with rhinitis, has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
the disability has necessitated frequent periods of 
hospitalization.  

Accordingly, the Board finds that the impairment resulting 
from the veteran's sinusitis, with rhinitis, is appropriately 
compensated by the currently assigned 10 percent schedular 
rating.  

Under these circumstances, the claim of entitlement to a 
higher rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to an increased disability rating for sinusitis, 
with rhinitis, evaluated as 10 percent disabling, is denied.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  

With regard to the issue of entitlement to service connection 
for a chronic pulmonary disorder, the record showed that the 
veteran submitted additional evidence to the RO after the 
claims file was transferred to the Board.  

In September 2003, the issue of entitlement to service 
connection for a chronic pulmonary disorder was remanded for 
additional development.  After the additional development was 
accomplished, the AMC issued the veteran correspondence 
stating that the RO was returning the claims file to the 
Board.  This correspondence was dated on June 27, 2005.  

It appears that on June 28, 2005, the veteran submitted a lay 
statement and a VA opinion to the VARO for consideration.  
The RO subsequently provided the Board with the additional 
evidence; however, a waiver of initial consideration of that 
additional evidence by the agency of original jurisdiction 
did not accompany the additional evidence.  

The Board notes that the veteran waived the 60-day waiting 
period that was offered in the correspondence attached to the 
Supplemental Statement of the Case; however, he has not 
waived initial consideration by the RO of the lay statement 
and  VA opinion submitted after the claims file was 
transferred to the Board.  

Consequently, because the veteran did not waive initial 
consideration of the additional evidence by the agency of 
original jurisdiction (AOJ), the issue of entitlement to 
service connection for a chronic pulmonary disorder must be 
returned to the AOJ for readjudication, taking into 
consideration all of the evidence of record.  

The medical evidence of record indicated that the veteran 
suffered from several conditions of the respiratory system.  
He maintained that he was exposed to asbestos in service that 
resulted in asbestosis.  VA treatment records showed that the 
veteran had a long-standing history of obstructive lung 
disease.  In light of the veteran's contentions, the etiology 
of any pulmonary disorders should be determined.  

Therefore, the RO should schedule the veteran for VA 
pulmonary examination to determine the etiology of the 
veteran's obstructive lung disease, as well as any other 
pulmonary disorders.  

In view of the foregoing, this case is remanded to the RO, 
via the Appeals Management Center (AMC), for the following:

1.  The RO should arrange for the veteran 
to undergo VA pulmonary examination to 
determine the etiology of any diagnosed 
pulmonary disorder.  The veteran's entire 
claims file is to be made available to 
and reviewed by the examiner in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  

Importantly, the examiner is asked to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
currently diagnosed pulmonary disorder is 
related to asbestos exposure in service.  
A complete rationale for any opinion 
rendered must be included in the 
examiner's report.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  The RO should readjudicate this 
claim, to include consideration of the 
recently submitted evidence.  If this 
evidence is duplicative of evidence 
previously submitted, this should be 
noted by the RO.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of the decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
appropriate amount of time should be 
allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


